Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered April 3, 1986, convicting him of burglary in the third degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the court erred in permitting a police officer to produce a photocopy of the defendant’s statement. However, the officer explained that the original had been mislaid at a pretrial hearing. The testimony also established that the copy of the statement had been made by the officer himself immediately after the defendant had signed the original. The defendant himself acknowledged the copy to be a fair representation of the original statement he had signed. Therefore, the court, in the absence of the possibility of mistake or fraud, did not err in admitting the photocopy into evidence (see, Fisch, New York Evidence §§ 88, 94).
Furthermore we find that the sentence was not unduly harsh. We decline to substitute our discretion for that of the sentencing court (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Weinstein, Rubin and Kooper, JJ., concur.